Citation Nr: 1424701	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from September 1946 to August 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus in February 2012.  In his claim, he indicated that he was on the machine gun firing range without hearing protection for one week during service.  He stated that he has had ringing in his ears ever since.  He also contends that his hearing was damaged by the excessive noise exposure during service.

Service personnel records indicate that the Veteran's military occupational specialty was "clerk".  Service treatment records show that the Veteran's hearing was not tested at entrance to service.  At separation from service, his spoken voice testing was normal in both ears.  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Board finds that the spoken voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the spoken voice tests showed normal hearing at service separation is of little probative value.

The Board finds that the Veteran is competent to report having been exposed to machine gun fire during service.  He is also competent to report that he has had ringing of his ears since service.  However, he is not competent to indicate whether he has a hearing loss disability for VA purposes as a result of the in-service acoustic trauma or whether any hearing loss disability is related to service.  As such, the Board finds that a remand is warranted to provide a medical examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.

The Board recognizes that the Veteran submitted his claim under the Fully Developed Claim procedure and that he was not provided a separate notice informing him of the evidence needed to support his claims and of his and VA's responsibilities for obtaining evidence.  Since the claims are being remanded for additional development, the Board finds that he should be informed of any information and evidence not of record that is necessary to substantiate the claims; that VA will seek to provide; and that he is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with notice of the information and evidence not of record that is necessary to substantiate the claims, that VA will seek to provide, and that he is expected to provide.

2. Schedule the Veteran for a VA examination to assess whether he has hearing loss pursuant to 38 C.F.R. § 3.385 and to determine whether any hearing loss and/or tinnitus are related to service.  The claims file and pertinent records on Virtual VA and VBMS must be reviewed in conjunction with the examination.  The examiner should state that the claims file was reviewed in the examination report.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hearing loss had its clinical onset during active service or is otherwise related to active service.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset during active service or is otherwise related to active service.

The examiner must provide reasons for his or her opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



